Name: Commission Regulation (EEC) No 2116/92 of 27 July 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7. 92 Official Journal of the European Communities No L 212/27 COMMISSION REGULATION (EEC) No 2116/92 of 27 July 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 455/92 (3), as last amended by Regulation (EEC) No 1633/92 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 455/92 to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 August 1 992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1992. For the Commission Ray MAC SHARRY Member of the Commission 0) OJ No L 289, 7. 10. 1989, p. 1 . 0 OJ No L 163, 26. 6. 1991 , p. 41 . 0 OJ No L 52, 27. 2. 1992, p. 34. (4) OJ No L 171 , 26. 6. 1992, p. 11 . No L 212/28 Official Journal of the European Communities 28 . 7. 92 ANNEX to the Commission Regulation of 27 July 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 31 from 3 to 9 August 1992 Week No 32 from 10 to 16 August 1992 Week No 33 from 17 to 23 August 1992 Week No 34 from 24 to 30 August 1992 Week No 35 from 31 August to 6 September 1992 0104 10 90 (') 0104 20 90 (') 0204 10 00 (2) 0204 21 00 (2) 0204 22 10 (2) 0204 22 30 (2) 0204 22 50 (2) 0204 22 90 (2) 0204 23 00 (2) 0204 50 11 (2) 0204 50 13 (2) 0204 50 15 0 0204 50 19 (2) 0204 50 31 (2) 0204 50 39 (2) 0210 90 11 (3) 0210 90 19 (3) 48,927 48,927 104,100 104,100 72,870 114,510 135,330 135,330 189,462 104,100 72,870 114,510 135,330 135,330 189,462 135,330 189,462 48,927 48,927 104,100 104,100 72,870 114,510 135,330 135330 189,462 104,100 72,870 114,510 135,330 135330 189,462 135,330 189,462 48,927 48,927 104,100 104,100 72,870 114,510 135,330 135330 189,462 104,100 72,870 114,510 135330 135,330 189,462 135,330 189,462 48,927 48,927 104,100 104,100 72,870 114,510 135,330 135,330 189,462 104,100 72,870 114,510 135,330 135,330 189,462 135,330 189,462 48,927 48,927 104,100 104,100 72,870 114,510 135,330 135,330 189,462 104,100 72,870 114,510 135,330 135,330 189,462 135,330 189,462 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.